DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jokisch et al. (US 2010/0330333) in view of Schuette et al. (US 2010/0092726).
Regarding claim 1, Jokisch teaches multilayer composite materials comprising a textile sheet material (“a substrate, having a first surface and a second surface, the second surface opposite to the first surface”), a bonding layer (“an adhering layer disposed on the first surface of the substrate”) and a polyurethane layer with capillaries (“a TPU layer, disposed on the adhering layer”) (Pg. 1, Paragraphs [0001]-[0004]). The bonding layer may be formed from polyurethanes (“a TPU adhering layer”) (Pg. 2, Paragraph [0041]). The composites are additionally designed to have the appearance of a leather surface (“an artificial leather”) (Pg. 11, Paragraph [0205]). 
Jokisch is silent with respect to the polyurethane layer being formed in a melt-blowing manner and in a fibrous manner and having a density in the range of 0.6 to 0.9 g/cc.
Jokisch is further silent with respect to the composite further comprising a surface layer disposed on the polyurethane layer.
Schuette teaches composite materials giving the appearance of imitation leather comprising a substrate layer formed from polyurethanes and a top layer having a polyurethane dispersion (Pg. 1, Paragraphs [0001]-[0003]). The substrate layer formed from polyurethanes may be formed from non-woven materials in a melt-blown manner (Pg. 2, Paragraph [0028]; Pg. 3, Paragraph [0054]). The use of non-woven polyurethanes is preferable over a film of polyurethane due to the improved breathability (Pg. 1, Paragraph [0004]; [0021]). Furthermore, the nonwoven polyurethanes have densities in the range of 0.8 to 1.3 g/cc (Pg. 3, Paragraph [0049]). The top layer may further be provided with a grain surface to further provide the visibility of imitation leather (Pg. 2, Paragraph [0024]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the composites of Jokisch such that the polyurethane layer with capillaries is formed as a nonwoven polyurethane layer, which is formed in a melt-blown manner with a density in the range of 0.8 to 1.3 g/cc, with a top layer of polyurethane dispersion (“surface layer”) in order to provide improved breathability and a greater visibility of imitation leather as taught by Schuette. 
Regarding claim 3, Jokisch teaches the composites as discussed above with respect to claim 1. Schuette further teaches the polyurethane nonwovens as having a weight in the range of 100 to 350 g/m^2 (Pg. 2, Paragraph [0033]). 
Regarding claim 4, Jokisch teaches the composites as discussed above with respect to claim 1. As discussed above, Jokisch teaches the substrates as being formed from textile bases. 
Regarding claim 5, Jokisch teaches the composites as discussed above with respect to claim 4. Jokisch further teaches the textile bases may be formed from either natural or synthetic origins (Pg. 1, Paragraph [0017]). 
Regarding claim 6, Jokisch teaches the composites as discussed above with respect to claim 1. As discussed above, the top layer of Schuette is formed from a polyurethane dispersion.
Regarding claims 8-9, Jokisch teaches the composites as discussed above with respect to claim 1. Jokisch further teaches the polyurethane layer as having a thickness of 0.015 to 0.3 mm and the bonding layer has a thickness in the range of less than 0.1 mm (Pg. 1, Paragraph [0024]; Pg. 2, Paragraph [0044]). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jokisch et al. (US 2010/0330333) in view of Schuette et al. (US 2010/0092726) as applied to claim 1 above, and further in view of Shiga et al. (US 4,218,505).
Regarding claim 2, Jokisch teaches the composites as discussed above with respect to claim 1. 
Jokisch is silent with respect to the weight of the bonding layer being in the range of 50 to 200 g/m^2.
Shiga teaches a laminate for comprising a polyurethane top coating, a porous intermediate layer and split leather substrate (Col. 1, Lines 5-9). The laminates have a split leather substrate overlaid by an adhesive layer, which is overlaid by a porous urethane layer, which is overlaid by the polyurethane top coat layer (Col. 3, Lines 41-51; Fig. 1). The adhesive layer may be applied in amounts from 30 to 150 g/m2 and the porous urethane layer may be applied in amounts from 50 to 200 g/m2 (Col. 2, Lines 40-41; Col. 3, Lines 26-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the bonding layer of Jokisch in a weight of 30 to 150 g/m^2 as taught by Shiga which teaches a leather composite which comprises an adhesive layer. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jokisch et al. (US 2010/0330333) in view of Schuette et al. (US 2010/0092726) as applied to claim 1 above, and further in view of Nakayama et al. (US 2021/0032807).
Regarding claim 7, Jokisch teaches the composites as discussed above with respect to claim 1. 
Jokisch is silent with respect to the peeling strength of the composites being 3.0 to 10.0 Kg/cm.
Nakayama teaches a napped artificial leather (Pg. 1, Paragraph [0001]). The leather preferably has a peel strength of 3 kg/cm or more in order to prevent the artificial leather from being low-quality and having a rubber like resiliency (Pg. 1, Paragraph [0013]-[0015]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the composites of Jokisch such that the peel strength is above 3 kg/cm in order to prevent leather from being low-quality and having a rubber-like resiliency as taught by Nakayama. 

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 7/14/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. 
Applicant argues that neither Feng nor Son teaches the amendment to claim 1 requiring “a TPU layer, disposed on the TPU adhering layer in a melt-blowing manner and in a fibrous manner” such that the cited references teach the TPU layer being a foamed layer rather than a fibrous layer.
The examiner concedes in that both Feng and Son teach the TPU layer as being foamed rather than a fibrous layer as amended by the claim. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Jokisch in view of Schuette such that Jokisch teaches composite which includes a polyurethane layer which has capillaries and Schuette teaches a composite which includes a polyurethane layer which is formed from nonwoven materials in order to allow for enhanced breathability, as discussed above with respect to claim 1. 
The examiner lastly notes that the current rejection is made FINAL is view of the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783